           Case 1:19-cv-01485-SKO Document 16 Filed 07/07/20 Page 1 of 3
 1

 2   JACQUELINE A. FORSLUND
 3
     Forslund Law, LLC
     CSBN 154575
 4   P.O. Box 4476
     Sunriver, OR 97707
 5   Telephone:    541-419-0074
 6
     Fax:          541-593-4452
     Email:        jaf@forslundlaw.com
 7
     Attorney for Plaintiff
 8

 9
                                    UNITED STATES DISTRICT COURT
10                                 EASTERN DISTRICT OF CALIFORNIA

11   LORI LYNN KENDALL,                            )      Case No. 1:19-cv-01485-SKO
                                                   )
12
            Plaintiff                              )      SECOND STIPULATION AND
13                                                 )      ORDER FOR EXTENSION OF TIME
     v.                                            )      TO FILE PLAINTIFF’S OPENING BRIEF
14                                                 )
                                                          (Doc. 15)
15
     ANDREW SAUL,                        )
16   Commissioner of Social Security,    )
                                         )
17   Defendant                           )
                                         )
18
     ____________________________________)
19
            IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, to extend
20
     the time to August 20, 2020, for Plaintiff to file her Opening Brief. This is Plaintiff's second request
21

22   for an extension. This extension is requested to give Plaintiff’s counsel an opportunity to clear a

23   backlog caused by competing family and work interests.
24

25

26

27

28



     Kendall v. Saul             Stipulation and Proposed Order         E.D. Cal. 1:10-cv-01485-SKO
           Case 1:19-cv-01485-SKO Document 16 Filed 07/07/20 Page 2 of 3
 1

 2            The parties further stipulate that the Court’s Scheduling Order be modified accordingly.
 3

 4
                                                    Respectfully submitted,
 5

 6

 7   Date: July 2, 2020                             JACQUELINE A. FORSLUND
                                                    Attorney at Law
 8

 9
                                                   /s/Jacqueline A. Forslund
10                                                 JACQUELINE A. FORSLUND
                                            Attorney for Plaintiff
11

12

13   Date: July 2, 2020                             MCGREGOR W. SCOTT
                                                    United States Attorney
14                                                  DEBORAH STACHEL
                                                    Regional Chief Counsel, Region IX
15
                                                    Social Security Administration
16
                                                    /s/Ellinor Coder
17                                                  ELLINOR CODER
                                                    Special Assistant United States Attorney
18
                                                    *By email authorization
19                                                  Attorney for Defendant

20
                                                      ORDER
21

22
              Pursuant to the parties’ above stipulation, (Doc. 15), for good cause shown, Plaintiff shall file
23
     and serve her opening brief by no later than August 20, 2020. All other deadlines in the scheduling
24
     order (Doc. 5) are modified accordingly.
25

26   IT IS SO ORDERED.
27
     Dated:        July 7, 2020                                            /s/   Sheila K. Oberto
28
     .

     Kendall v. Saul              Stipulation and Proposed Order         E.D. Cal. 1:10-cv-01485-SKO
           Case 1:19-cv-01485-SKO Document 16 Filed 07/07/20 Page 3 of 3
 1

 2                                            UNITED STATES MAGISTRATE JUDGE
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     Kendall v. Saul       Stipulation and Proposed Order   E.D. Cal. 1:10-cv-01485-SKO
